DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 01/10/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2019, 07/18/2019 and 05/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-14, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant application:
1-. Claims 5 and 7 contain unclear limitations such as “threshold minimum clearance” and “line of action”, so the metes and bounds of the claim cannot be ascertained and it is not clear what applicant intends to encompass. Therefore, Applicant’s attention is directed to further provide a definition and/or clarification of these broad terms in the claim language. As an Examiner’s suggestion, the term "threshold minimum clearance" could be clarified, for example, by adding the words "around the target receptacle" as stated at [0071] of the PG-Pub. The term "line of action" could be clarified Accordingly, appropriated correction is earnestly requested.
2-. Claims 8 and 18 contain and an unclear limitation with the term “blocked”. As an Examiner’s suggestion, per paragraph [0054] of the PG-Pub stating "blocked from access such that the gripper fingers cannot be inserted without substantial possibility of contact with one or more specimen containers surrounding the target specimen container" would help clarify this term. Accordingly, appropriated correction is earnestly requested.
3-. Claims 11-14 and 19 contain an unclear limitation such as “configuration data”, so the metes and bounds of the claim cannot be ascertained and it is not clear what applicant intends to encompass. Therefore, Applicant’s attention is directed to further provide a definition and/or clarification of this term in the claim language. Accordingly, appropriated correction is earnestly requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johns (US 2014/0305227 – From IDS).
Regarding Claim 1, Johns discloses a method of operating a gripper (e.g. via system and method for processing samples; gripper 228, Fig. 10), comprising:    
    PNG
    media_image1.png
    463
    711
    media_image1.png
    Greyscale

(e.g. each robotic arm unit can have a robotic gripper for gripping sample tubes, para. [0123]), the gripper moveable in a coordinate system by the robot (e.g. gripper 228 may also be attached to an X-Y gantry 1817 so that the gripper 228 can move in an X, Y, or Z direction, para. [0338]) and including gripper fingers (gripper fingers 228(b), Fig. 28(c));
               
    PNG
    media_image2.png
    369
    289
    media_image2.png
    Greyscale

providing a sample rack including receptacles accessible by the gripper, at least some of the receptacles adapted to contain specimen containers (e.g. input module 202 includes ... sample racks 1806, and an input robot 228 that can grip a sample tube ... and can detect the sample level within a tube, para. [0206]);
(e.g. instructions and/or analysis data provided by the image analysis device 1808 may be provided, para. [0329]), regarding the sample rack and the specimen containers (e.g. The 2-D image can then be further processed by image analysis software to derive characteristic features of the target object (sample tubes and racks), such as tube cap indicators, rack markers, circular barcode labels, cap or rack color and shape, etc., para. [0339]); and
determining, based on the data, an accessible target receptacle (e.g. the target objects are multiple sample tubes 1806(a) being provided in a 6x6 rack 1806(b), para. [0334]) for one of a pick operation or a place operation (e.g. the image can be analyzed, and the gripper can be instructed to select the appropriate sample tube from the sample tube rack and/or place a tube in a vacant sample tube location in the rack, para. [0341]).
Regarding Claim 2, John discloses the method of claim 1, wherein for the place operation the accessible target receptacle is empty (e.g. the image can be analyzed, and the gripper can be instructed to ... place a tube in a vacant sample tube location in the rack, para. [0341]).
Regarding Claim 3, John discloses the method of claim 2, comprising placing a target specimen container in the accessible target receptacle (e.g. the target objects are multiple sample tubes 1806(a) being provided in a 6x6 rack 1806(b), para. [0334]; the image can be analyzed, and the gripper can be instructed to ... place a tube in a vacant sample tube location in the rack, para. [0341]).
Regarding Claim 4, John discloses the method of claim 1, wherein for the pick operation the accessible target receptacle contains a target specimen container (e.g. the image can be analyzed, and the gripper can be instructed to select the appropriate sample tube from the sample tube rack, para. [0341]).
Regarding Claim 8, John discloses the method of claim 1, further comprising: determining if one or more of the receptacles is blocked (e.g. the recesses in the rack may be colored to assist in the recognition of the empty recesses. Other rack locations with sample tubes cover the empty recesses, and may therefore be considered to be filled with sample tubes. A map of circles and crosses can be formed as shown in FIG. 6, and this can be overlaid on a top plan view image of the rack with the tubes, para. [0342]; see also Fig. 29).
                 
    PNG
    media_image3.png
    528
    547
    media_image3.png
    Greyscale

Regarding Claim 9, John discloses the method of claim 1, wherein the data comprises population data, which is data on which of the receptacles include specimen containers (e.g. the particular characteristics of the rack and the locations for sample tube placement (e.g., recesses) can be previously mapped and stored in a memory in the system. Thus, embodiments of the invention may determine the presence and/or absence of a sample tube at a particular rack location in a rack, para. [0342]).
Regarding Claim 10, John discloses the method of claim 9, wherein the accessible target receptacle is at least partially determined based on population data (e.g. the particular characteristics of the rack and the locations for sample tube placement (e.g., recesses) can be previously mapped and stored in a memory in the system. Thus, embodiments of the invention may determine the presence and/or absence of a sample tube at a particular rack location in a rack, para. [0342]).
Regarding Claim 11, John discloses the method of claim 1, wherein the data comprises configuration data (e.g. the program data can include information as to at which orientation features (e.g., barcode 4060) provided on the limitation 4012 of transfer path 4010, the laboratory product transport element is supposed use to change its direction, para. [0422]).
Regarding Claim 12, John discloses the method of claim 11, wherein the configuration data comprises one or more from a group of: maximum specimen container diameter, specimen container offset distance, or tube (e.g. sample tube database 1848(d)-4 (Fig. 25) may comprise any suitable type of information relating to sample tubes. It may include, for example, sample tube information correlating samples to sample tube characteristics, markers or labels on a sample tube, para. [0318]).

    PNG
    media_image4.png
    501
    655
    media_image4.png
    Greyscale

Regarding Claim 13, John discloses the method of claim 12, wherein the accessible target receptacle is at least partially determined based on configuration data (e.g. If the sample tubes comprise different samples, then these samples may be in different sample tubes with different characteristics, and the samples may be processed differently, after they have been identified. For example, after receiving instructions from the analysis device, a first sample tube with a first characteristic and a first sample could be sent to a storage unit by a gripper (coupled to a robotic arm), para. [0331]).
Regarding Claim 14, John discloses the method of claim 1, wherein the accessible target receptacle is determined based on population data (e.g. the particular characteristics of the rack and the locations for sample tube placement (e.g., recesses) can be previously mapped and stored in a memory in the system. Thus, embodiments of the invention may determine the presence and/or absence of a sample tube at a particular rack location in a rack, para. [0342]) and configuration data (e.g. the program data can include information as to at which orientation features (e.g., barcode 4060) provided on the limitation 4012 of transfer path 4010, the laboratory product transport element is supposed use to change its direction, para. [0422]).
Regarding Claim 15, John discloses the method of claim 1, comprising making further dynamic selections of additional accessible target receptacles for subsequent pick or place operations based on the data (e.g. the 2-D image can then be further processed by image analysis software to derive characteristic features of the target object (e.g., sample tubes and racks), such as tube cap indicators, rack markers, circular barcode labels, cap or rack color and shape, etc., para. [0339]).
Regarding Claim 16, John discloses the method of claim 1, wherein the accessible target receptacle is determined by rank ordering at least some of the receptacles, based on both configuration data and population data (e.g. all samples have a priority assigned to them either through information found in the LIS (laboratory information system) or based upon the rack or position in which they reside within the Input. Sample tubes are selected from the input module are in order of priority, para. [0218]).
Regarding Claim 17, John discloses the method of claim 1, wherein the accessible target receptacle is selected to include a first empty receptacle and a second empty receptacle on opposite sides of the accessible target receptacle (e.g. detected potential positions for a sample tube are highlighted with circles 2902, while a detected sample tube is indicated by a cross 2904, para. [0342); see Fig. 29 showing the top row of a sample tube rack having a second empty receptacle between a first empty receptacle and a third empty receptacle on opposite sides of the second empty receptacle).
                
    PNG
    media_image3.png
    528
    547
    media_image3.png
    Greyscale

Regarding Claim 18, John discloses the method of claim 1, further comprising blocked receptacles, wherein surrounding specimen containers are removed to unblock the blocked receptacles (e.g. the buffer area 424 can be used by the system to store sample that cannot be processed because of a temporary lack of availability of a downstream process ... if a sample container destination is full. In these instances, the samples are moved to the buffer 424 until ... the destination rack is emptied or replaced, para. [0211]).
Regarding Claim 19, John discloses a gripper positioning system (system and method for processing samples; gripper 228, Fig. 10), comprising:
a robot including the gripper (Each robotic arm unit can have a robotic gripper for gripping sample tubes, para. [0123]), the gripper moveable in a coordinate system by the robot (e.g. gripper 228 may also be attached to an X-Y gantry 1817 so that the gripper 228 can move in an X, Y, or Z direction, para. [0338]) and including gripper fingers (gripper fingers 228(b), Fig. 28(c));
a sample rack including receptacles accessible by the gripper fingers, at least some of the receptacles containing specimen containers (e.g. input module 202 includes ... sample racks 1806, and an input robot 228 that can grip a sample tube ... and can detect the sample level within a tube, para. [0206]); and
(e.g. once a particular sample tube in a sample rack has been identified, a scheduler in a central controller will know where that particular sample tube is in the system and can plan ahead for any subsequent processing, para. [0316]) and 
operatively configured to:
access data obtained from one or more images (e.g. instructions and/or analysis data provided by the image analysis device 1808 may be provided, para. [0329]) regarding the sample rack and the specimen containers (e.g. the 2-D image can then be further processed by image analysis software to derive characteristic features of the target object (e.g., sample tubes and racks), such as tube cap indicators, rack markers, circular barcode labels, cap or rack color and shape, etc., para. [0339]), the data including population data (e.g. the particular characteristics of the rack and the locations for sample tube placement (e.g., recesses) can be previously mapped and stored in a memory in the system. Thus, embodiments of the invention may determine the presence and/or absence of a sample tube at a particular rack location in a rack, para. [0342]) and configuration data (e.g. the program data can include information as to at which orientation features (e.g., barcode 4060) provided on the limitation 4012 of transfer path 4010, the laboratory product transport element is supposed use to change its direction, para. [0422]), and
(e.g. the target objects are multiple sample tubes 1806(a) being provided in a 6x6 rack 1806(b), para. [0334]) for one of a pick operation or a place operation (e.g. the image can be analyzed, and the gripper can be instructed to select the appropriate sample tube from the sample tube rack and/or place a tube in a vacant sample tube location in the rack, para. [0341]).
Regarding Claim 20, John discloses a gripper positioning apparatus (system and method for processing samples; gripper 228, Fig. 10), comprising:
a robot including the gripper (e.g. each robotic arm unit can have a robotic gripper for gripping sample tubes, para. [0123]), the gripper moveable in a coordinate system by the robot (gripper 228 may also be attached to an X-Y gantry 1817 so that the gripper 228 can move in an X, Y, or Z direction, para. [0338]) and including gripper fingers (gripper fingers 228(b), Fig. 28(c)); and
a controller coupled to the robot (e.g. once a particular sample tube in a sample rack has been identified, a scheduler in a central controller will know where that particular sample tube is in the system and can plan ahead for any subsequent processing, para. [0316]) and 
operatively configured to:
(e.g. instructions and/or analysis data provided by the image analysis device 1808 may be provided, para. ([329]), regarding a sample rack and specimen containers contained therein (e.g. input module 202 includes ... sample racks 1806, and an input robot 228 that can grip a sample tube ... and can detect the sample level within a tube, para. [0206]; The 2-D image can then be further processed by image analysis software to derive characteristic features of the target object (e.g., sample tubes and racks), such as tube cap indicators, rack markers, circular barcode labels, cap or rack color and shape, etc., para. [0339]), and 
determine, based on the data, an accessible target receptacle (e.g. the target objects are multiple sample tubes 1806(a) being provided in a 6x6 rack 1806(b), para. [0334]) for one of a pick operation and a place operation (e.g. the image can be analyzed, and the gripper can be instructed to select the appropriate sample tube from the sample tube rack and/or place a tube in a vacant sample tube location in the rack, para. [0341]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-7 depend from claim 5, and are therefore objected to by the same reason as claim 5.
Reasons for objection of claim 5: John discloses the method of claim 4, but does not further disclose: wherein the accessible target receptacle is a receptacle which meets a threshold minimum clearance along a line of action relative to the target specimen container. Nevertheless, It would not have been obvious to one having ordinary skill in the art to provide the limitations of claim 5 with the method of John because such an arrangement of parts is not in the prior art and providing such an arrangement would require more than ordinary skill in the art to achieve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1-. US 2013/0065797 to Silbert et al, disclosing a processing station for automatically processing a biological sample. The processing station further comprises a drip tray arranged to be movably positioned under the one or more capping/decapping mechanisms. The drip tray is most frequently translatable in the X-Y plane. This translation often comprises rotation about a tertiary axis that is different than the central axis of the rotatable platform. The processing station is also often positioned in a sample processing instrument comprising a sample input rack, a sample output rack, and incubator, a pipette tip tray, a reagent container, a waste bin for containing used consumables such as pipette tips and/or liquid waste.
2-. US 2010/0126286 to Self et al, disclosing an automated sample processing system having a sample input adapted to simultaneously receive a number of sample containers, a reagent input adapted to receive one or more new reagent supplies, a consumable input adapted to receive one or more new consumable supplies, a solid waste output adapted to receive used consumable supplies, a liquid waste output adapted to receive one or more used reagent supplies, and a processing center.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B